 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TREMAYNE CARROLL,                                No. 2:19-cv-1904-WBS-EFB P
12                      Plaintiff,
13          v.                                        ORDER
14   STATE OF CALIFORNIA, et al.,
15                      Defendants.
16

17          Tremayne Carroll is a state prisoner proceeding without counsel. The matter was referred

18   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On November 21, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

22   objections to the findings and recommendations, in which he claims that he is indigent but still

23   has not submitted a completed application for leave to proceed in forma pauperis.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28          Accordingly, IT IS HEREBY ORDERED that:
                                                      1
 1         1. The findings and recommendations filed November 21, 2019, are adopted in full;

 2         2. This action is dismissed without prejudice.

 3   Dated: January 22, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
